Citation Nr: 1426886	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-37 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral degenerative joint disease of the knees. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1980 to December 1984. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  In October 2010, the Veteran withdrew his hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2013).  

Since the claim was last adjudicated, the Veteran has submitted additional evidence without waiver of consideration by the Agency of Original Jurisdiction (AOJ).  However, as the Board is remanding this matter there is no prejudice to the Veteran.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current lumbar spine disability is secondary to his service-connected bilateral knee disability.  He was afforded an examination in October 2009.  The VA examiner noted that it was possible that due to an abnormal gait from the bilateral knee condition that the Veteran could develop low back pain.  Later in the report, the examiner opined that the Veteran's spine disability was less likely due to the left knee disability as x-rays showed degenerative joint disease of the lumbar spine.  The Board finds that the examination report is not adequate to determine whether service connection is warranted on a secondary basis.  The VA opinion is speculative at best, and offers no reasons and bases for the opinion rendered.  Furthermore, as pointed out by the Veteran's service representative in in their March 2014 Brief, the examiner did not address the question of whether the Veteran's service-connected bilateral knee disability, permanently aggravates the Veteran's lumbar spine disability.  Therefore, another opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

The Board also notes that additional pertinent medical evidence has been associated with the claims file that was not considered in the October 2009 VA examination and has not been considered by the AOJ.  In such circumstances, a supplemental statement of the case is required that takes into consideration all evidence associated with the claims file since the statement of the case.  38 C.F.R. § 20.1304 (2013).

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims folder to an appropriate examiner to determine the etiology of his lumbar spine disability.  The examiner should review the paper and electronic claims file (or copies of the relevant evidence should be made available to him/her), and the examination report must reflect that the claims file was reviewed in conjunction with the examination.  The Board notes that the Veteran is currently incarcerated.  If evaluation of the Veteran is necessary, the AOJ just should take all necessary steps to arrange for an examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine was either (1) caused by or (2) is aggravated by the Veteran's service-connected bilateral knee disabilities.   

If the examiner determines that the lumbar spine disability is aggravated by the service-connected knee disabilities, the examiner should report the baseline level of severity of the nonservice-connected lumbar spine disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected lumbar spine disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

Any opinion provided must include an explanation of the basis for the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Thereafter, readjudicate the Veteran's claim for service connection based all of the evidence since the claim was last adjudicated in August 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



